PER CURIAM: *
Appealing the judgment in a criminal case, Reginald K. Cantly presents arguments that are foreclosed by United States v. Hampton, 633 F.3d 334, 337-42 & n. 4 (5th Cir.2011), which held that 18 U.S.C. § 3583(e) does not require aggregation of imprisonment imposed upon revocation of supervised release. The Government’s motion for summary affirmance is GRANTED, its alternative motion for an extension of time to file a brief is DE*370NIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.